576 N.W.2d 746 (1998)
SPECIAL FORCE MINISTRIES, et al., Respondents,
v.
WCCO TELEVISION, a subsidiary of CBS Inc., et al., Appellants.
Nos. CX-97-2220, C1-97-2221.
Supreme Court of Minnesota.
April 23, 1998.
John P. Borger, Eric E. Jorstad, Faegre & Benson LLP, Minneapolis, Susanna M. Lowy, Anthony M. Bongiomo, CBS Broadcasting, Inc., New York City, for defendants-appellants.
Paul A. Sortland, Sortland Law Office, Minneapolis, Paul W. Flower, Brian E. Stevens, Flower, Roby, Schutz & Stevens, PLLC, Brooklyn Center, for plaintiffs-respondents.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the petition of WCCO Television, et al. for further review of the Minnesota Court of Appeals order filed December 30, 1997, denying their motion for discretionary review and the order filed January 14, 1998, dismissing an appeal from an order of the district court be, and the same is, granted for the limited purpose of (a) vacating the January 14, 1998 order dismissing the appeal, and (b) remanding that case to the court of appeals for review of the appeal on the merits. Because petitioners have a right to directly appeal the order of the district court, there is no reason to address or decide whether, absent that right, the court of appeals' order denying discretionary review was an abuse of discretion. See Minn.Stat. § 554.02, subd. 2(1).
       BY THE COURT:
        /s/ Kathleen A. Blatz
            Kathleen A. Blatz
            Chief Justice